STATE OF NORTH CAROLINA
v.
DEVON LYNN GULLEY, Defendant.
No. COA03-1540
North Carolina Court of Appeals
Filed July 20, 2004.
This case not for publication
Wake County Nos. 00 CRS 101694-95, 00 CRS 101700, 00 CRS 101714-16, 03 CRS 14076-79.
Attorney General Roy Cooper, by Assistant Attorney General Joseph Finarelli, for the State.
Moshera H. Mohamed, for defendant-appellant.
HUDSON, Judge.
Defendant pled guilty to 31 counts of robbery with a dangerous weapon and 14 counts of second degree kidnapping. The plea agreement provided that the cases be consolidated so that defendant would receive five "class D, Level III judgments, the length & number of sentences . . . in the discretion of the court." The court imposed five separate sentences of 90 to 117 months, all sentences to run consecutively. We dismiss the appeal.
Defendant contends as his sole assignment of error that the court "abused its discretion when it placed the Defendant at a level 3 for sentencing and sentenced him to a minimum of 90 months and a maximum of 117 months." He argues in his brief that thecourt erred by failing to find factors in mitigation.
When a defendant pleads guilty or no contest, he has a appeal of right only on the following issues:
(1) whether the sentence is supported by the evidence but only if the minimum term of imprisonment does not fall within the presumptive range; (2) whether the sentence results from an incorrect finding of the defendant's prior record level or the defendant's prior conviction level; (3) whether the sentence contains a type of sentence that is not authorized for the defendant's class of offense and prior record or conviction level; (4) whether the sentence contains a term of imprisonment that is for a duration not authorized for the defendant's class of offense and prior record or conviction level; (5) whether the trial court improperly denied defendant's motion to suppress; and (6) whether the trial court improperly denied defendant's motion to withdraw his guilty plea.
State v. Jamerson, N.C. App. , 588 S.E.2d 545, 546-47 (2003) (internal statutory citations omitted). None of the foregoing issues are presented by defendant's assignment of error. Defendant's minimum sentence of 90 months is within the presumptive range for a Class D, Level III offense. N.C. Gen. Stat. § 15A-1340.17(c) (2003). Thus he has no right to appeal the issue of whether the sentence is supported by the evidence. Because defendant has presented no other appealable issue for our consideration, we dismiss this appeal. Jamerson, N.C. App. at , 588 S.E.2d at 547.
Dismissed.
Judges STEELMAN and THORNBURG concur.
Report per Rule 30(e).